       Case 3:20-cv-00272-MMD-BNW Document 72
                                           71 Filed 04/09/21
                                                    04/07/21 Page 1 of 5




 1   GRIFFITH H. HAYES, ESQ.
     Nevada Bar No. 7374
 2   ALICIA A. HAGERMAN, ESQ.
     Nevada Bar No. 10891
 3   LITCHFIELD CAVO LLP
     3993 Howard Hughes Parkway, Suite 100
 4   Las Vegas, Nevada 89169
     Telephone: (702) 949-3100
 5   Facsimile: (702) 916-1776
     Hayes@LitchfieldCavo.com
 6   Hagermand@LitchfieldCavo.com
 7   Attorneys for Plaintiff
 8                                 UNITED STATES DISTRICT COURT
 9                             DISTRICT OF NEVADA – NORTHERN DIVISION
10    THE CINCINNATI SPECIALTY                         CASE NO.: 3:20-cv-00272-MMD-WGC
      UNDERWRITERS INSURANCE COMPANY
11

12               Plaintiff.
      v.                                          STIPULATION AND ORDER TO
13                                                EXTEND TIME FOR PLAINTIFF THE
      RED ROCK HOUNDS, a Domestic Nonprofit CINCINNATI SPECIALTY
14    Cooperative Corporation Without Stock (81); UNDERWRITERS INSURANCE
      LYNN LLOYD, individually; AND TRACY COMPANY TO FILE AN AMENDED
15                                                COMPLAINT PURSUANT TO COURT
      TURNBOW (Interested Party)
                                                  ORDER (ECF No. 55)
16
                Defendants.
17    RED ROCK HOUNDS, a Domestic Nonprofit            [SECOND REQUEST]
      Cooperative Corporation Without Stock; and
18    BARBARA LYNN LLOYD,
19               Counterclaimants,
      v.
20
      THE CINCINNATI SPECIALTY
21    UNDERWRITERS INSURANCE COMPANY;
      BEEHIVE INSURANCE AGENCY, INC., a
22    Utah corporation,
23                Counterdefendants.

24    BEEHIVE INSURANCE AGENCY, INC.
25               Third-Party Plaintiffs
      v.
26
      MOORE CLEMENS & CO., INC., a Virginia
27    Corporation, and DOES I-X, inclusive
28                Third-Party Defendants.
                                                   1
       Case 3:20-cv-00272-MMD-BNW Document 72
                                           71 Filed 04/09/21
                                                    04/07/21 Page 2 of 5




 1    AMERICAN RELIABLE INSURANCE
      COMPANY
 2
                  Intervenor
 3

 4           Plaintiff/Counterdefendant,    THE      CINCINNATI         SPECIALTY        UNDERWRITERS
 5   INSURANCE COMPANY, by and through its attorneys of record, the law firm of LITCHFIELD
 6   CAVO LLP, Defendants/Counterclaimants RED ROCK HOUNDS, by and through its attorneys of
 7   record, the law firm of Maupin Cox & LeGoy, Counterdefendant/Third-Party Plaintiff, BEEHIVE
 8   INSURANCE dba CERTIFIED INSURANCE SERVICES, by and through its attorneys of record, the
 9   law firm of Erickson, Thorpe & Swainston, Ltd., Third-Party Defendant MOORE CLEMENS & CO.,
10   by and through its attorneys of record, the law firm of Lewis Brisbois Bisgaard & Smith LLP, and
11   Intervener AMERICAN RELIABLE INSURANCE COMPANY, by and through its attorneys, the law
12   firm of Resnick & Louis, P.C., Defendant/Interested Party, TRACY TURNBOW, by and through her
13   attorneys of record, the law firm of Coulter Harsh Law, and BARBARA LYNN LLOYD, by and
14   through her attorneys of record, the law firm of Alling & Jillson, Ltd., (collectively “Parties”), hereby
15   jointly stipulate as follows:
16           1.      Plaintiff filed this action on May 7, 2020 naming Tracy Turnbow, Red Rock Hounds,
17   and Lynn Lloyd as Defendants. (ECF No. 1)
18           2.      In response to the complaint, Turnbow filed a Motion to Dismiss on July 17, 2021.
19   (ECF No. 10)
20           3.      Red Rock filed a Joinder to Turnbow’s Motion to Dismiss on July 22, 2020. (ECF No.
21   14).
22           4.      The Court issued an Order on January 6, 2021 granting in part and denying in part the
23   Defendants’ Motion to Dismiss. (ECF No. 55).
24           5.      The Order granted Plaintiff leave to file an amended complaint. Id.
25           6.      The Order granted Plaintiff 15 days, until January 21, 2021, to file its amended
26   complaint.
27           7.      Following the Court’s order granting the Motion to Dismiss, the Parties through
28   counsel had discussions about extending the time for Plaintiff to file an amended complaint subject to
                                                        2
       Case 3:20-cv-00272-MMD-BNW Document 72
                                           71 Filed 04/09/21
                                                    04/07/21 Page 3 of 5




 1   court approval so the parties could save fees and costs and hopefully resolve this matter and the

 2   underlying matter at mediation which is currently scheduled for March 24-25 with Robert B.

 3   Enzenberger.

 4          8.      Per Stipulation and Order filed January 19, 2021 (ECF No. 66), Plaintiff has up and

 5   until April 9, 2021, to file its amended complaint.

 6          9.      The parties have agreed to extend the deadline for Plaintiff to file its Amended

 7   Complaint to April 23, 2021.

 8          10.     Good cause exists to extend the deadline for Plaintiff to file an amended complaint as

 9   the parties are engaging in continued settlement negotiations.

10          11.     The parties are acting in good faith in requesting the court approve this stipulation.

11   This is Plaintiff’s second request for extension.

12          IT IS SO STIPULATED.

13
      Dated: April 7, 2021                           LITCHFIELD CAVO LLP
14
                                                     By:         /s/ Griffith H. Hayes, Esq.
15                                                             Griffith H. Hayes, Esq.
                                                               Nevada Bar No. 7374
16                                                             Alica A. Hagerman, Esq.
                                                               Nevada Bar No. 10891
17                                                             3993 Howard Hughes Parkway, Suite 100
                                                               Las Vegas, Nevada 89169
18                                                             T: 702-949-3100/F: 702-916-1779
                                                               Hayes@LitchfieldCavo.com
19                                                             Hagerman@LitchfieldCavo.com
                                                               Attorneys for Plaintiff
20
      Dated: April 7, 2021                           MAUPIN COX & LEGOY
21
                                                     By:        /s/ Rick R. Hsu, Esq.
22                                                             Rick R. Hsu, Esq.
                                                               Nevada Bar No. 5374
23                                                             4785 Caughlin Parkway
24                                                             P.O. Box 30000
                                                               Reno, NV 89509
25                                                             T: 775-827-2000
                                                               rhsu@mcllawfirm.com
26                                                             Attorneys for Defendant/Counterclaimant Red
                                                               Rock Hounds
27

28
                                                           3
     Case 3:20-cv-00272-MMD-BNW Document 72
                                         71 Filed 04/09/21
                                                  04/07/21 Page 4 of 5



     Dated: April 7, 2021              COULTER HARSH LAW
 1                                     By:  /s/ Curtis B. Coulter, Esq.
                                           Curtis B. Coulter, Esq.
 2                                         Nevada Bar No. 3034
                                           403 Hill Street
 3                                         Reno, Nevada 89501
                                           T: 775-324-3380
 4                                         curtis@coulterharshlaw.com
                                           Attorneys for Defendant and Interested Party
 5                                         Tracy Turnbow
 6
     Dated: April 7, 2021              ERICKSON THORPE & SWAINSTON, LTD.
 7                                     By:  /s/ John C. Boyden, Esq.
                                            John C. Boyden, Esq.
 8                                          Nevada Bar No. 3917
                                            99 W. Arroyo Street
 9                                          PO Box 3559
                                            Reno, Nevada 89505
10                                          T: 775-786-3930
                                            jboyden@etsreno.com
11                                          Attorneys for Counterdefendant and Third-
                                            Party Plaintiff Beehive Insurance Agency
12
     Dated: April 7, 2021              LEWIS BRISBOIS BISGAARD & SMITH LLP
13                                     By: /s/ Alice K. Herbolsheimer, Esq.
                                           Alice K. Herbolsheimer, Esq.
14                                         Nevada Bar No. 6389
                                           Jack Angaran, Esq.
15                                         Nevada Bar No. 711
                                           5555 Kietzke Lane, Site 200
16                                         Reno, Nevada 89511
                                           T: 775-827-6440
17                                         jack.angaran@lewisbrisbois.com
                                           alice.herbolsheimer@lewisbrisbois.com
18                                         Attorneys for Third-Party Defendant Moore,
                                           Clemens & Co., Inc.
19
     Dated: April 7, 2021              RESNICK & LOUIS, P.C.
20                                     By:  /s/ Andrew Kurpanek, Esq.
                                            Prescott Jones, Esq.
21                                          Nevada Bar No. 11617
                                            8925 West Russell Road, Suite 220
22                                          Las Vegas, NV 89148-2540
                                            pjones@rlattorneys.com
23
                                             Andrew Kurpanek, Esq. (Pro Hac Vice)
24                                           Resnick & Louis, P.C.
                                             8111 East Indian Bend Rd.
25                                           Scottsdale, AZ 85250
                                             akurpanek@rlattorneys.com
26                                           Attorneys for Intervenor American Reliable
                                             Insurance Company
27

28
                                         4
       Case 3:20-cv-00272-MMD-BNW Document 72
                                           71 Filed 04/09/21
                                                    04/07/21 Page 5 of 5



      Dated: April 7, 2021                          ALLING & JILLSON, LTD.
 1
                                                    By: /s/ Richard J. McGuffin, Esq.
 2                                                         Richard J. McGuffin, Esq.
                                                           Nevada Bar No.: 12819
 3                                                         276 Kingsbury Grade, Suite 2000
                                                           Post Office Box 3390
 4                                                         Lake Tahoe, NV 89449-3390
                                                           rmcguffin@ajattorneys.com
 5                                                         Attorneys for Defendant Barbara Lynn Lloyd
 6                                                 ORDER

 7          Pursuant to the parties’ stipulation, IT IS SO ORDERED that Plaintiff shall have up to and

 8   until April 23, 2021 to file its amended complaint.

 9
     DATED THIS 9th Day of April 2021.
10

11

12                                         MIRANDA M. DU
                                           CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                       5
